Title: To John Adams from Elbridge Gerry, 24 March 1813
From: Gerry, Elbridge
To: Adams, John



My dear Sir,
Cambridge 24th March 1813

Enclosed are two letters marked A,B, & four documents numbered from 1 to 4 inclusively, which Capt Selman agreably to my request, on the subject of our first naval enterprizes, has transmitted to me for your perusal. They are intended as records for your files of application. I have also received & included in this packet, a letter from B Austin Esq in regard to the same subject.
I shall be much obliged to you for a sketch of the points of dispute which have existed between GBritain & the UStates, whilst you was Vice President, & President, & of the manner in which any of them have been terminated.
Accept, my dear Sir, & present to your Lady, the unfeigned assurances of our highest esteem & respect, & to the ladies in general our sincere regards; & be assured I am ever your friend
E Gerry